DETAILED ACTION
	This action is made in response to the arguments filed on July 20, 2022. This action is made final.	
	Claims 1-15 and 17-20 are pending. Claim 16 has been cancelled. Claims 1, 17, and 20 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed August 9, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a legible copy of each foreign patent, each publication which caused it to be listed, other than US patent and US Patent application publications has not been provided. Furthermore, a concise explanation of relevance and a copy of the translation have not been provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive. Applicant argues the previously cited Wedekind does not relate to “frozen area and non-frozen area” and further does not describe “a threshold of the proportion of a display area of frozen area to a display area of a table area” and, therefore, fails to suggest a condition to adjust the proportion of the display area of a frozen area to a display area of a table area. However, the examiner respectfully disagrees.
As a first matter, Applicant argues “Wedekind fails to describe anything about a threshold of the proportion of a display area of a frozen display area to a display area of a table area”. However, the claims as currently presented do not require the “threshold” as being a proportion of a display area of a frozen display area to a display area of the table area. Rather, the claim merely recites it being “a proportion threshold”. Accordingly, where the art teaches comparing a proportion of a frozen area to a table area to any proportion threshold, then it meets the claim limitation.
Wedekind is directed to a system and method for optimizing display of data in spreadsheets and tables wherein various row/column heights/widths may be increased or decreased. Wedekind teaches a determining a size of a tabular display (i.e. table area) and further determining the size of each column/row (i.e., display area). Wedekind further teaches an iterative process in which the size of the columns/rows of an initial table (i.e. proportion of display area to table) are compared to a new size of the columns/rows of an ideal/best size (i.e., proportion of area compared to proportion threshold) of the tabular display such that an optimization operation occurs wherein one column/row is increased while another is decreased in accordance with the ideal/best size, as illustrated in at least Figs. 3 and 5-7 of Wedekind.
While Wedekind fails to explicitly teach a frozen and non-frozen area, Buczek teaches a method in which any column/row can be frozen or non-frozen. Accordingly, it would have been obvious to modify Wedekind in view of Buczek with a reasonable expectation of success. One would have been motivated to make such a modification to permit a user to easily identify and maintain fixed column/row data to assist with understanding tabular data.
As such, for at least the above stated reasons, the previous grounds of rejection are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 8-11, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wedekind (USPPN: 2009/0083614; hereinafter Wedekind) in further view of Buczek (USPPN: 2008/0082938; hereinafter Buczek).
	As to claim 1, Wedekind teaches A table processing method (e.g., see Title), comprising: 
	determining a proportion of a display area of a [frozen] area to a display area of a table 5area, wherein the table area comprises the [frozen] area and a [non-frozen] area (e.g., see Abstract, Figs. 5-7, [0021] teaching determining the size of a tabular display having a plurality of rows/columns of a table area); and 
	in a case where the proportion is larger than a proportion threshold, shrinking the display area of the [frozen] area and enlarging a display area of the [non-frozen] area, wherein a proportion of the shrunk display area of the [frozen] area to the display area of the table area is equal to the proportion threshold (e.g., see Figs. 5-7, [0013], [0021]-[0024], [0034], [0042] teaching performing optimization operations when the initial size of the tabular display is greater than the best size, wherein the optimization operation includes shrinking one area of the table while increasing another area of the table to match the best size).
	While Wedekind teaches adjusting individual rows/columns (i.e., areas) of a table, Wedekind fails to teach the areas as being a frozen area and non-frozen area.  
	However, in the same field of endeavor of graphical user interfaces of spreadsheet content, Buczek teaches a frozen area and a non-frozen area (e.g., see Abstract, Figs. 4-5, [0019], [0029] wherein selective rows/columns can be frozen and/or non-frozen). Accordingly, it would have been obvious to modify Wedekind in view of Buczek with a reasonable expectation of success. One would have been motivated to make such a modification to permit a user to selectively view heading information to assist with understanding tabular data (e.g., see [0006] of Buczek). 

	As to claim 2, the rejection of claim 1 is incorporated. Wedekind-Buczek further teaches wherein shrinking the display area of the frozen area and enlarging the display area of the non-frozen area comprise: moving a divider line between the display area of the frozen area and the display area of the non-frozen area from a first position in the display area of the table area to a second position 15in the display area of the table area, wherein the first position is a position corresponding to the proportion, and the second position is a position corresponding to the proportion threshold; and adjusting the display area of the frozen area and the display area of the non-frozen area according to the moved divider line (e.g., see Figs. 5-7 of Wedekind wherein the shrinking/enlarging of the different areas includes moving a divider line between the two areas from a first position to a second position, wherein the first position is the initial position (i.e., proportion) and the second position is the optimal position (i.e., proportion threshold). See also Buczek above teaching selectively assigning rows/columns to be frozen or non-frozen).  

	As to claim 4, the rejection of claim 1 is incorporated. Wedekind fail to teach acquiring an input unfreezing instruction; and unfreezing the frozen area according to the unfreezing instruction.  
	However, in the same field of endeavor of graphical user interfaces of spreadsheet content, Buczek teaches further comprising: acquiring an input unfreezing instruction; and unfreezing the frozen area according to the unfreezing instruction (e.g., see [0022] wherein a user can selectively unfreeze a column/row and the respective area becomes unfrozen). Accordingly, it would have been obvious to modify Wedekind in view of Buczek with a reasonable expectation of success. One would have been motivated to make such a modification to permit a user to selectively view heading information to assist with understanding tabular data (e.g., see [0006] of Buczek).

	30
	As to claim 6, the rejection of claim 2 is incorporated. Wedekind fail to teach acquiring an input unfreezing instruction; and unfreezing the frozen area according to the unfreezing instruction.  
	However, in the same field of endeavor of graphical user interfaces of spreadsheet content, Buczek teaches further comprising: acquiring an input unfreezing instruction; and unfreezing the frozen area according to the unfreezing instruction (e.g., see [0022] wherein a user can selectively unfreeze a column/row and the respective area becomes unfrozen). Accordingly, it would have been obvious to modify Wedekind in view of Buczek with a reasonable expectation of success. One would have been motivated to make such a modification to permit a user to selectively view heading information to assist with understanding tabular data (e.g., see [0006] of Buczek).

	As to claim 8, the rejection of claim 3 is incorporated. *** further teaches further comprising: acquiring an input unfreezing instruction; and unfreezing the frozen area according to the unfreezing instruction.  

	As to claim 9, the rejection of claim 1 is incorporated. Wedekind fails to teach wherein the frozen area is a data area selected from the table area by a user, and the display area of the table area is an area of the table area currently displayed in a screen.  
	However, in the same field of endeavor of graphical user interfaces of spreadsheet content, Buczek teaches wherein the frozen area is a data area selected from the table area by a user, and the display area of the table area is an area of the table area currently displayed in a screen (e.g., see Abstract, Figs. 4-5, [0019], [0029] wherein a user can selectively freeze a column/row from a displayed table area). Accordingly, it would have been obvious to modify Wedekind in view of Buczek with a reasonable expectation of success. One would have been motivated to make such a modification to permit a user to selectively view heading information to assist with understanding tabular data (e.g., see [0006] of Buczek).

	20 As to claim 10, the rejection of claim 1 is incorporated. Wedekind further teaches wherein in a case where the proportion is less than or equal to the proportion threshold, the display area of the frozen area and the display area of the non-frozen area are not changed in size (e.g., see Fig. 3, [0044], [0045] wherein if the tabular display is not modified if the dimensions are optimal or near-optimal. See also Buczek above teaching selectively assigning rows/columns to be frozen or non-frozen).  

	As to claim 11, the rejection of claim 2 is incorporated. Wedekind further teaches wherein in a case where the proportion is less than or equal to the proportion threshold, the display area of the frozen area and the display area of the non-frozen area are not changed in size (e.g., see Fig. 3, [0044], [0045] wherein if the tabular display is not modified if the dimensions are optimal or near-optimal. See also Buczek above teaching selectively assigning rows/columns to be frozen or non-frozen).  

	As to claim 16, the claim is directed to the apparatus implementing the method of claim 1 and is similarly rejected.

	As to claims 17 and 18, the claims are directed to the electronic device implementing the method of claims 1-2 and further recites a memory; a processor (e.g., see Fig. 1 of Wedekind) and is similarly rejected.
	
	As to claim 20, the claim is directed to the non-transitory medium implementing the method of claim 1 and is similarly rejected.

	Claim(s) 3, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wedekind and Buczek, as applied above, and in further view of Thangappan (USPPN: 2013/0086464; hereinafter Thangappan).20Asaaa
	As to claim 3, the rejection of claim 2 is incorporated. Buczek teaches monitoring a movement operation of the scroll[bar], and in the display area of the frozen area, correspondingly displaying, according to the movement operation, content contained in the frozen area (e.g., see [0021] wherein a frozen area can be navigated in response to a scroll operation).  
	While Buczek teaches scrolling a frozen area in response to a scroll operation and further teaches a scroll indicator, Wedekind-Buczek fail to explicitly teach a scrollbar. While the use of a scrollbar is widely well-known, for the purposes of compact prosecution and in the same field of endeavor of graphical user interfaces for spreadsheet content Thangappan additionally teaches wherein the display area of the frozen area comprising a scrollbar, and the method further comprising: monitoring a movement operation of the scrollbar, and in the display area of the frozen area, correspondingly displaying, according to the movement operation, content contained in the frozen area (e.g., see Figs. 2-4, [0044] teaching scrolling of a frozen area in response to movement of a scrollbar). Accordingly, it would have been obvious to modify Wedekind-Buczek in view of Thangappan with a reasonable expectation of success. One would have been motivated to make such a modification to allow a user to easily comprehend and navigate large data sets (e.g., see [0012] of Thangappan).

	As to claim 12, the rejection of claim 3 is incorporated. Wedekind further teaches wherein in a case where the proportion is less than or equal to the proportion threshold, the display area of the frozen area and the display area of the non-frozen area are not changed in size (e.g., see Fig. 3, [0044], [0045] wherein if the tabular display is not modified if the dimensions are optimal or near-optimal. See also Buczek above teaching selectively assigning rows/columns to be frozen or non-frozen).  

	As to claim 19, the claim is directed to the electronic device implementing the method of claim 3 and is similarly rejected.


	Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wedekind and Buczek, as applied above, and in further view of Guttman et al. (USPN: 6,988,241; hereinafter Guttman).20Asaaa
	As to claim 5, the rejection of claim 4 is incorporated. Wedekind-Buczek fail to teach further comprising: in a case where an instruction to close a target table is monitored, freezing the frozen24 US.350293351.01area which is unfrozen again.  
	However, in the same field of endeavor of graphical user interfaces for spreadsheet content, Guttman teaches in a case where an instruction to close a target table is monitored, freezing the frozen24 US.350293351.01area which is unfrozen again (e.g., see Fig. 16b, 21:65-67, 37:20-37 wherein upon closing, only changes that are saved are applied. In other words, if a user does not save the spreadsheet settings, such as unfreezing an area, the changes are not applied to the next opening, which is consistent with page 12 of Applicant’s originally filed specification. See Buczek teaching freezing and unfreezing operations). Accordingly, it would have been obvious to modify Wedekind-Buczek in view of Guttman with a reasonable expectation of success. One would have been motivated to make such a modification to allow a user to easily save or not save desired settings to be applied in future accesses to the document.

	As to claim 7, the rejection of claim 6 is incorporated. Wedekind-Buczek fail to teach further comprising: in a case where an instruction to close a target table is monitored, freezing the frozen24 US.350293351.01area which is unfrozen again.  
	However, in the same field of endeavor of graphical user interfaces for spreadsheet content, Guttman teaches in a case where an instruction to close a target table is monitored, freezing the frozen24 US.350293351.01area which is unfrozen again (e.g., see Fig. 16b, 21:65-67, 37:20-37 wherein upon closing, only changes that are saved are applied. In other words, if a user does not save the spreadsheet settings, such as unfreezing an area, the changes are not applied to the next opening, which is consistent with page 12 of Applicant’s originally filed specification. See Buczek teaching freezing and unfreezing operations). Accordingly, it would have been obvious to modify Wedekind-Buczek in view of Guttman with a reasonable expectation of success. One would have been motivated to make such a modification to allow a user to easily save or not save desired settings to be applied in future accesses to the document.


Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wedekind and Buczek, as applied above, and in further view of Gao et al. (USPPN: 2005/0154974; hereinafter Gao).
	As to claim 13, the rejection of claim 1 is incorporated. While Wedekind teaches adjusting the display areas based on a proportion of the display area, Wedekind-Buczek fail to teach wherein determining the proportion of the display area of the frozen area to the display area of the table area comprises: determining the proportion of the display area of the frozen area to the display area of the table area according to a number of lines comprised in the display area of the frozen area 5and a number of lines comprised in the display area of the table area, wherein the number of lines is a number of rows or a number of columns.  
	However, in the same field of endeavor of graphical user interfaces for spreadsheet content, Gao teaches wherein determining the proportion of the display area of the frozen area to the display area of the table area comprises: determining the proportion of the display area of the frozen area to the display area of the table area according to a number of lines comprised in the display area of the frozen area 5and a number of lines comprised in the display area of the table area, wherein the number of lines is a number of rows or a number of columns (e.g., see Figs. 3, 5a, 6a, [0037], [0038] wherein the proportion of the display area includes determining the number or rows/columns to be displayed). Accordingly, it would have been obvious to modify Wedekind-Buczek with Gao with a reasonable expectation of success. One would have been motivated to make such a modification to display information that is relevant to a user on small display areas (e.g., see [0007] of Gao).

	As to claim 14, the rejection of claim 2 is incorporated. While Wedekind teaches adjusting the display areas based on a proportion of the display area, Wedekind-Buczek fail to teach wherein determining the proportion of the display area of the frozen area to the display area of the table area comprises: determining the proportion of the display area of the frozen area to the display area of the table area according to a number of lines comprised in the display area of the frozen area 5and a number of lines comprised in the display area of the table area, wherein the number of lines is a number of rows or a number of columns.  
	However, in the same field of endeavor of graphical user interfaces for spreadsheet content, Gao teaches wherein determining the proportion of the display area of the frozen area to the display area of the table area comprises: determining the proportion of the display area of the frozen area to the display area of the table area according to a number of lines comprised in the display area of the frozen area 5and a number of lines comprised in the display area of the table area, wherein the number of lines is a number of rows or a number of columns (e.g., see Figs. 3, 5a, 6a, [0037], [0038] wherein the proportion of the display area includes determining the number or rows/columns to be displayed). Accordingly, it would have been obvious to modify Wedekind-Buczek with Gao with a reasonable expectation of success. One would have been motivated to make such a modification to display information that is relevant to a user on small display areas (e.g., see [0007] of Gao).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wedekind, Buczek, and Thangappan, as applied above, and in further view of Gao et al. (USPPN: 2005/0154974; hereinafter Gao).

	15 As to claim 15, the rejection of claim 3 is incorporated. While Wedekind teaches adjusting the display areas based on a proportion of the display area, Wedekind-Buczek fail to teach wherein determining the proportion of the display area of the frozen area to the display area of the table area comprises: determining the proportion of the display area of the frozen area to the display area of the table area according to a number of lines comprised in the display area of the frozen area 5and a number of lines comprised in the display area of the table area, wherein the number of lines is a number of rows or a number of columns.  
	However, in the same field of endeavor of graphical user interfaces for spreadsheet content, Gao teaches wherein determining the proportion of the display area of the frozen area to the display area of the table area comprises: determining the proportion of the display area of the frozen area to the display area of the table area according to a number of lines comprised in the display area of the frozen area 5and a number of lines comprised in the display area of the table area, wherein the number of lines is a number of rows or a number of columns (e.g., see Figs. 3, 5a, 6a, [0037], [0038] wherein the proportion of the display area includes determining the number or rows/columns to be displayed). Accordingly, it would have been obvious to modify Wedekind-Buczek-Thangappan with Gao with a reasonable expectation of success. One would have been motivated to make such a modification to display information that is relevant to a user on small display areas (e.g., see [0007] of Gao).


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179